                                            Case 3:20-cv-00302-JD Document 17 Filed 08/13/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     PAMELA JEAN GYGI,                                   Case No. 20-cv-00302-JD
                                                         Petitioner,
                                   9
                                                                                             ORDER RE PETITION FOR WRIT OF
                                                  v.                                         HABEAS CORPUS AND
                                  10
                                                                                             CERTIFICATE OF APPEALABILITY
                                  11     WARDEN, FCI DUBLIN,
                                                                                             Re: Dkt. Nos. 9, 12
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Pamela Gygi, a federal prisoner incarcerated at F.C.I. Dublin, filed a pro se petition for

                                  15   writ of habeas corpus pursuant to 28 U.S.C. § 2241. She was convicted in the District of Oregon.

                                  16   As the sole ground for federal habeas relief, petitioner argues that her Section 924(c) conviction

                                  17   must be vacated for resentencing because the underlying murder-for-hire offense no longer

                                  18   categorically qualifies as a “crime of violence” in light of United States v. Davis, 139 S.Ct. 2319

                                  19   (2019). Petitioner also filed a motion for immediate release pursuant to the CARES Act in light of

                                  20   the current public health crisis.

                                  21           Respondent filed an answer and says that Gygi should have presented her habeas claim in

                                  22   an 28 U.S.C. § 2255 motion in the District of Oregon, and filed her motion CARES Act motion

                                  23   there, too. Gygi has a pending Section 2255 motion in the District of Oregon raising the same

                                  24   claims. Gygi failed to address respondent’s arguments in her traverse. She was provided an

                                  25   additional opportunity to address the arguments. Gygi filed additional briefing but has still not

                                  26   addressed respondent’s arguments.

                                  27           A district court must determine at the outset whether a petition filed by a federal prisoner is

                                  28   under Section 2241 or Section 2255 because Congress has assigned jurisdiction over these
                                           Case 3:20-cv-00302-JD Document 17 Filed 08/13/20 Page 2 of 3




                                   1   petitions to different courts. Hernandez v. Campbell, 204 F.3d 861, 865-66 (9th Cir. 2000). A

                                   2   petition under Section 2241 must be heard in the district of confinement, while a Section 2255

                                   3   petition must be heard by the sentencing court. Id. at 865.

                                   4          A federal prisoner who seeks to challenge the legality of confinement typically should

                                   5   bring a Section 2255 motion. See Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006) (“The

                                   6   general rule is that a motion under 28 U.S.C. § 2255 is the exclusive means by which a federal

                                   7   prisoner may test the legality of his detention, and that restrictions on the availability of a Section

                                   8   2255 motion cannot be avoided through a petition under 28 U.S.C. § 2241.” (citation omitted)).

                                   9   There is an exception. Under the “escape hatch” of Section 2255, a federal prisoner may file a

                                  10   Section 2241 petition if, and only if, the remedy under Section 2255 is “inadequate or ineffective

                                  11   to test the legality of his detention.” Id. (internal quotation marks omitted). Specifically, a

                                  12   prisoner may file a Section 2241 petition under the escape hatch when the prisoner “(1) makes a
Northern District of California
 United States District Court




                                  13   claim of actual innocence, and (2) has not had an unobstructed procedural shot at presenting that

                                  14   claim.” Id. at 898 (internal quotation marks omitted).

                                  15          Gygi’s challenge to her Section 924(c) conviction is based on United States v. Davis, 139

                                  16   S.Ct. 2319 (2019), which is a new substantive rule that is retroactive. This claim can be presented

                                  17   in a Section 2255 in the District of Oregon. Gygi has a “procedural shot” at presenting this claim,

                                  18   and so the escape hatch does not apply and this Section 2241 petition must be dismissed.

                                  19          On January 13, 2020, Gygi filed a Section 2255 motion in the District of Oregon. United

                                  20   States v. Gygi, Case No. 15-CR-00305 (D. Or.) Respondent noted in its response to the Section

                                  21   2255 motion in that district, that her argument may have merit and while she should not be

                                  22   released, she should be resentenced. Id., Docket No. 72 at 3. The District of Oregon ordered

                                  23   counsel to be appointed on June 30, 2020. Id., Docket No. 74. In light of the above, Gygi’s

                                  24   Section 2241 motion is DENIED, and she may proceed in the District of Oregon. Because the

                                  25   Section 2241 motion is denied, her motion for immediate release pursuant to the CARES Act is

                                  26   also denied and she may proceed with that claim in the District of Oregon.1 A Certificate of

                                  27
                                       1
                                  28     The District of Oregon denied the CARES Act motion because the Court lacked jurisdiction to
                                       review the Bureau of Prison’s individualized placement determinations. Case No. 15-CR-00305,
                                                                                       2
                                           Case 3:20-cv-00302-JD Document 17 Filed 08/13/20 Page 3 of 3




                                   1   Appealability and all pending motions (Docket Nos. 9, 12) are DENIED.

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 13, 2020

                                   4

                                   5
                                                                                                 JAMES DONATO
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Docket No. 74 at 2-3. The Court did liberally construe the motion as a request for compassionate
                                  28   release under 18 U.S.C. § 2582(c)(1)(A) and provided Gygi an opportunity to demonstrate that she
                                       made a compassionate release request to the Warden. Id. at 3.
                                                                                       3
